Citation Nr: 1333676	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-17 531	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond May 16, 2009.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1986.  The Veteran died in August 2010.  The appellant is the Veteran's surviving child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision which denied the benefit sought on appeal.  A hearing before the undersigned Acting Veterans Law Judge (VLJ) was held at the RO March 2011.  

A March 2013 rating decision granted entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 and re-established eligibility to Dependents' Educational Assistance.  The Board remanded this case in April 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as currently constituted is insufficient to render a fair and impartial decision on the merits of the appellant's claim.  

When the Board remanded this case in April 2013 it was noted that under the Veterans' Survivor Benefits Improvements Act of 2001, (Pub. L. 107-14); effective from November 1, 2000, an eligible child is permitted to elect the beginning date of their period of DEA eligible within prescribed guidelines.  

Under 38 U.S.C. § 3512(a)(3), VA is required to provide written notice to the children who are entitled to elect the beginning date of their period of eligibility.  The written notice must advise eligible children of their right to chose their beginning date and inform them that the deadline to make an election is 60 days from the date of VA's written notice.  See 38 C.F.R. § 21.304(i)(1)(ii).  A child whose eligibility is based, as in this case, on a veteran's permanent and total (P&T) disability may elect: the effective date of the P&T disability rating, the date of notification to the veteran of such rating, or any date in between those two dates.  See 38 C.F.R. § 21.304(1)(2)(ii).  

If an eligible child does not elect a beginning date within 60 days from the date of VA's written notice, the beginning date of his or her period of eligibility will default (in accordance with statutory provisions) to the date of VA's P&T rating decision.  See 38 C.F.R. § 21.304(i)(2).  

In this case, the appellant is the child of a veteran who was in receipt of permanent and total disability rating (P&T).  The evidence showed that the appellant was between his 18th and 26th birthdays when the Veteran was found to be permanent and totally disabled by a rating decision in May 2001; the P&T award was made effective from January 1, 1998.  Notice of the rating action was mailed to the Veteran on June 19, 2001.  

In August 2008, the appellant submitted a claim for entitlement to Dependents' Educational Assistance (DEA) benefits (VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance), and was subsequently awarded DEA benefits in October 2008.  The record shows that the delimiting date was established as of May 16, 2009; based on the date of the rating decision that awarded the Veteran P&T disability. 

In the 2013 Board remand it was noted that the record did not show that the appellant was ever provided with the required notification letter advising him of his options to elect the beginning date of his DEA benefits or of the time limit to do so.  Thus, it is not clear how the delimiting date was established.  

The Board further noted that the appellant notified VA in April 2008 that he planned to continue his education and was enrolled in college courses scheduled to begin on June 8, 2008.  The Board observed that while it was not clear whether the appellant actually attended those classes, the basis for the establishment a delimiting date based on the date of the rating decision awarding P&T, rather than the date of notification of that rating decision, had to be ascertained in order to determine whether he was entitled to an extension of DEA benefits under 38 C.F.R. § 21.304(g)(2).  

In 2013 the Board further observed that because the current evidence of record did not include a copy of the notification letter that should have been mailed to the appellant after receipt of his original application for DEA benefits in August 2008, the Board was unable to determine how the delimiting date was established.   Thus, the case was remanded to ensure that all relevant records and letters were associated with the claims file.  

On remand, the RO was to ensure that all of the records pertaining to the appellant's application for DEA benefits were associated with the claim files, to include the initial notification letter from the RO to the appellant that should have been mailed shortly after receipt of his DEA application in August 2008.  Thereafter, the RO was to readjudicate the merits of the claim.  Thereafter, if the benefit remained denied, a Supplemental Statement of the Case (SSOC) was to be issued to the appellant and his representative, to which they should be allowed to respond.  

On remand, the RO sent the Veteran a letter, dated May 14, 2013, concerning his appeal.  He was informed that he qualified for DEA and could choose the beginning date of his DEA eligibility period.  It was explained that as the Veteran's disability rating occurred between the appellant's 18th and 26th birthdays, he was eligible to choose a beginning date for receiving DEA benefits.  The beginning date was important because he would have eight years from the beginning date to use the DEA benefits, i.e., his eligibility period, following which he could not use any remaining benefits for training.  His choices for the beginning date of DEA eligibility period were: January 1, 1998, the date his father (the Veteran) became totally disabled for VA purposes; or, June 19, 2001, the date of RO letter informing the Veteran of VA's decision awarding a P&T rating; or any date between those two dates.  

That letter also informed the appellant that if he elected January 1, 1998, as the beginning date for DEA eligibility, VA could only pay benefits retroactively up to one year from the date the claim was received, for the purpose of determining the commencing date of an award.  It was stated that the May 16, 2001, rating decision granted the Veteran's dependents DEA, and VA received the appellant's application for DEA on August 14, 2008.  Thus, the application for benefits was not received within one year of the Veteran's rating and, so, retroactive benefits could be paid for training taken one year prior to the date VA received his claim, i.e., retroactive to only August 14, 2007.  

The letter further stated that VA had chosen May 16, 2001, as the DEA beginning date, which was the date of the Veteran's disability rating (grant of a P&T rating) and, so, the appellant had eight years, or until May 16, 2009, to use his DEA benefits.  The letter further stated that according to the Board remand, this date could not be used for the DEA beginning date unless the appellant notified the RO that he had chosen it.  Thus, he had 60 days to send the RO his election of a DEA beginning date.  If no notice was received within the 60 days, the beginning date of DEA eligibility would remain as May 16, 2001, and his eight year ending date would remain as May 16, 2009.  

Accompanying the May 14, 2013, RO letter was an election form.  The Veteran signed that election form and dated it May 16, 2013, and the RO received it the next day, May 17, 2013.  In that election the Veteran choose June 19, 2001, as the beginning date for his DEA benefits.  

However, it does not appear that after having elected June 19, 2001, as the beginning date for DEA benefits, that the RO has readjudicated the claim as instructed in the April 2013 Board remand.  This includes there not having been issued a supplemental statement of the case (SSOC).  See generally 38 C.F.R. § 19.31(b) and (c) (2012).  

In this regard, the March 2010 statement of the case (SOC) found that the "circumstances beyond claimant's control occurred prior to his beginning DEA benefits.  Since the circumstances beyond his control did not interrupt claimant's school attendance, his request for an extension was denied.  A child's DEA delimiting date cannot be extended for failure to begin."  

The Veteran's letter in June 2009 indicates that he commenced his education in 2008.  

At the March 2011 travel Board hearing the appellant testified that VA employees had informed a "Vet Rep" of a state university that he was attending that he had 45 months of entitlement to education benefits and that he, and the university, relied upon this information.  Pages 2 and 3 of the transcript.  He testified that pursuant to a divorcee degree he was required to provide support for his disabled children and remain employed, which establishes an exception that allows for extension of delimiting date by virtue of circumstances beyond his control.  

In the readjudication of the claim, the RO must consider the appellant's testimony at the March 2011 travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should readjudicate the claim, to include consideration of the appellant's testimony at the 2011 travel Board hearing.  In the readjudication the RO should address whether there were circumstances beyond the appellant's control which justify extension of the delimiting date.  

2.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

